
	

114 SRES 328 IS: Supporting the December 3, 2015, National Day of Remembrance for victims of drunk and drugged driving and for victims of the consequences of underage drinking.
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 328
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2015
			Mr. Udall (for himself and Mrs. Capito) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the December 3, 2015, National Day of Remembrance for victims of drunk and drugged
			 driving and for victims of the consequences of underage drinking.
	
	
 Whereas drunk driving is still a leading cause of death and injury on the roadways of the United States and nearly 1 in 3 traffic fatalities involved alcohol-impaired crashes, according to studies conducted by the National Highway Traffic Safety Administration;
 Whereas, in 2014, there were 9,967 people killed in alcohol-impaired crashes, representing an average of 27 alcohol-impaired driving fatalities every day and 1 alcohol-impaired driving fatality every 53 minutes;
 Whereas countless victims, survivors, families, and loved ones are left to cope with the aftermath of these terrible crashes;
 Whereas victims and survivors of drunk and drugged driving and the consequences of underage drinking are cause for concern;
 Whereas Mothers Against Drunk Driving (referred to in this preamble as MADD) was founded in 1980 and today continues with the mission to end drunk driving, help fight drugged driving, support the victims of these crimes and crashes, and prevent underage drinking;
 Whereas drunk driving deaths have been reduced dramatically since 1980, from more than 25,000 deaths per year to just under 10,000 in 2014, thanks to efforts from MADD, other community organizations, States, schools, law enforcement agencies, safety technologies and programs, improved laws, and growing public recognition of the risks posed by drunk driving;
 Whereas combating drunk and drugged driving is a legislative priority for the Senate in the 114th Congress, advancing a multi-year transportation reauthorization bill that provides incentives to States to adopt measures to reduce impaired driving and authorizes impaired driving research and development;
 Whereas, on December 3, 2015, MADD locations across the United States will honor those individuals killed, injured, or emotionally devastated by drunk and drugged driving and underage drinking with a National Day of Remembrance; and
 Whereas the National Day of Remembrance is a chance for the public to come together in communities across the United States and online to show that the victims and survivors of these senseless tragedies are not alone: Now, therefore, be it
		
	
 That the Senate— (1)honors the victims of drunk and drugged driving; and
 (2)recognizes the consequences of underage drinking on the first annual National Day of Remembrance.
